FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALVARO QUEZADA,                                  No. 12-16824

               Plaintiff - Appellant,            D.C. No. 1:09-cv-01856-LJO-
                                                 GBC
  v.

R. FISHER, Captain; et al.,                      MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       California state prisoner Alvaro Quezada appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action as duplicative. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Adams

v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007), and we reverse

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and remand.

      Dismissal of Quezada’s action as duplicative of his action in Quezada v.

Hedgpeth, No. 1-08-cv-01404-FRZ (E.D. Cal filed Sept. 19, 2008) was an abuse of

discretion because the action does not involve the same parties. See id. at 688-89

(setting forth the standard for determining when a case is duplicative); see also

United States v. Bhatia, 545 F.3d 757, 759-60 (9th Cir. 2008) (describing the

circumstances in which a nonparty can be bound by a prior decision).

Accordingly, we reverse and remand for further proceedings consistent with this

disposition.

      REVERSED and REMANDED.




                                          2                                     12-16824